Citation Nr: 0418950	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from November 19, 
1997 to October 31, 2000.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from November 1, 2000.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted entitlement to service 
connection for PTSD and assigned a 30 percent rating 
effective November 19, 1997.  The veteran was granted a 
temporary total rating based on a period of hospitalization 
from May 11, 1999 to July 1, 1999.  Thereafter, the 30 
percent rating was continued.  In a November 2000 rating 
decision, the veteran was granted another temporary total 
rating based on a period of hospitalization from September 
18, 2000 to November 1, 2000.  The 30 percent rating was 
again continued after that date.  

In November 2000, the veteran submitted a document indicating 
that he was applying for "reconsideration of the 30% 
assignment for PTSD per rating decision of 02/14/2000."  The 
RO interpreted this statement as a claim for an increased 
rating.  However, because it was received within one year of 
the February 2000 rating decision that granted service 
connection for the disability, the Board has interpreted it 
as a notice of disagreement with the initial rating assigned 
for PTSD.  

In an August 2002 rating decision, the RO granted a temporary 
total rating based on a period of hospitalization from June 
3, 2002 to August 1, 2002.  The 30 percent rating was again 
continued thereafter.  

In a November 2002 rating decision, a Decision Review Officer 
granted a 50 percent rating for PTSD effective November 1, 
2000.  He was provided with a statement of the case on the 
issue in November 2002, and he perfected a timely appeal to 
the Board in January 2003.  

Since the Board has determined that the November 2000 
statement from the veteran was a notice of disagreement with 
the initial rating assigned, and the 50 percent rating was 
only effective from November 1, 2000, the veteran has 
essentially been assigned staged ratings for his PTSD.  
Accordingly, the issue has been separated as indicated on the 
initial page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings).  


FINDINGS OF FACT

1.  From November 19, 1997 to October 31, 2000, the veteran's 
PTSD was manifested by nightmares, flashbacks, intrusive 
thoughts, difficulty with sleeping, and irritability which 
resulted in no more than occupational and social impairment 
with reduced reliability and productivity.  

2.  From November 1, 2000, the veteran's PTSD was productive 
of disablement compatible with occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
have been met from November 19, 1997 to October 31, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2003).  

2.  The criteria for a 70 percent rating for PTSD have been 
met from November 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter: Duties to Notify & to Assist

The entitlement to higher initial ratings issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim.  Under 
38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
initial ratings date issue on appeal did not stem from an 
application for benefits, it stemmed from a notice of 
disagreement to the initial rating assigned by a VA rating 
decision.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the November 2002 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim for a higher rating for his 
service-connected PTSD and provided him with the criteria 
governing the assignment of ratings for that disability.  
Furthermore, in a March 2004 letter, the veteran was advised 
of the division of responsibilities between the parties in 
identifying and obtaining relevant evidence.  Accordingly, 
the Board finds that further development in this regard would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
a higher initial rating for the service-connected PTSD 
currently on appeal.  The veteran's VA hospitalization and 
outpatient reports are included in the file.  The identified 
private medical records and Social Security Administration 
records were obtained, and the veteran was afforded the 
necessary examinations.  As such, the Board finds the VA's 
duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  

These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As noted in the Introduction above, the February 2000 rating 
decision appealed was the initial rating granting service 
connection for the disability at issue and assigning a 30 
percent rating.  The veteran was subsequently assigned a 50 
percent rating for part of the relevant time period.  
Therefore, separate ratings have been assigned for separate 
periods of time based on facts found.  See Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).  

The veteran was assigned a 30 percent rating for his PTSD 
from November 19, 1997 to October 31, 2000, and a 50 percent 
rating has been in effect since November 1, 2000.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2003).  


Factual Background

VA outpatient reports dated from January 1998 to June 1998 
show that the veteran was seen for regular counseling 
sessions for his PTSD.  He continued to complain of symptoms, 
including flashbacks, depression, and nightmares about once 
or twice per week.  He also had increased anxiety and 
irritability.  It was noted that his alcohol dependence was 
in early remission.  

Upon VA psychiatric examination in November 1998, the veteran 
was described as cooperative and oriented times three.  Motor 
activity appeared to be grossly within normal limits.  Speech 
was spontaneous although unproductive.  

His mood was indifferent and his affect was appropriate.  
Memory appeared generally unimpaired.  Insight was minimal 
and judgment was fair to good.  His suicidal risk was 
determined to be low.  The examiner diagnosed PTSD and 
dysthymia.  The examiner commented that the veteran's 
industrial adaptability seemed fair.  His GAF was 60.  

A VA Discharge summary indicated that the veteran was in an 
in-patient PTSD program from May 11, 1999 to June 15, 1999.  
Upon admission, he reported flashbacks, nightmares, intrusive 
thoughts, depression with a suicidal plan (he had a gun in 
his hand but it did not fire), sleep problems, decreased 
appetite, social isolation, increased anxiety, and increased 
anger outbursts.  

He completed the program and was discharged without evidence 
of psychosis, or suicidal or homicidal ideations.  However, 
it was noted that although he had achieved some 
psychotherapeutic benefits, it was clear that his symptoms 
were chronic and were likely to recur and interfere with his 
attempts to make a satisfactory adjustment outside of the 
hospital setting.  His Global Assessment of Functioning (GAF) 
was reported to be 31.  

In a May 2000 decision, the Social Security Administration 
(SSA) determined that the veteran was disabled due to stress 
disorder and arthritis.  Upon psychiatric evaluation in March 
2000, it was noted that the veteran had trouble focusing or 
concentrating on tasks due to depression and irritability.  
This had affected his ability to process information, judge, 
comprehend or memorize.  Additionally, his interpersonal 
relationships and social skills were impaired due to his 
chronic depression and irritable mood.  

The veteran again participated in a VA in-patient PTSD 
program from September 18, 2000 to October 20, 2000 and from 
June 3, 2002 to July 6, 2002.  During both admissions, he 
continued to report PTSD symptoms, including recurring 
nightmares, flashbacks, intrusive thoughts, anxiety, 
depression, irritability, angry outbursts and social 
isolation.  In 2000, his GAF was 31.  In June 2002, it was 
noted that he suffered from severe and chronic PTSD with a 
full range of symptoms in each of the three main categories:  
re-experiencing (nightmares, flashbacks, intrusive memories, 
dissociative episodes); arousal (anxiety, startle response, 
impaired sleep, anger/irritability, and family conflict); and 
avoidance (isolation, depression, anhedonia, emotional 
numbing).  He was also subject to episodes of perceptual 
distortion and cognitive disarray secondary to his re-
experiencing symptoms.  His concentration and short-term 
memory were also impaired.  He had been admitted in an 
extremely symptomatic state.  His PTSD had been very damaging 
to his personal life and resulted in him being disabled for 
work.  In 2002, his GAF was 29.  

Upon VA psychiatric examination in August 2001, the veteran 
reported that he was anxious most of the time and could not 
be around people.  He was unable to go to shop.  He still 
experienced nightmares and flashbacks.  He believed he took 
unreasonable risks without caring whether he lived or died.  
He was irritable and had difficulty sleeping.  He had some 
intrusive thoughts but he was able to distract himself and he 
was able to live with them.  He denied auditory or visual 
hallucinations but endorsed symptoms of hypervigilance with 
an exaggerated startle reaction.  He denied any active 
suicidal ideation but admitted to occasional passive suicidal 
thoughts.  

He denied any major conflicts with his spouse and he had two 
close friends.  He reported feeling anxious and nervous 
around people and he experienced shortness of breath.  
However, he denied full blown panic attacks.  He was only 
able to tolerate small groups of people.  Mental status 
evaluation revealed that he was somewhat withdrawn, reserved, 
and not very spontaneous.  His mood was low with a flat 
affect.  He spoke in low tones but was able to articulate 
himself well.  He did not have a thought disorder and there 
was no evidence of psychosis.  Attention was mildly impaired 
but his abstract thinking skills were intact.  Insight and 
judgment were also intact.  The diagnosis was PTSD.  His GAF 
was reported to be 60.  

VA outpatient treatment reports dated in September 2002 
reflect that the veteran continued to attend PTSD counseling.  
His GAF was reported to be 55.  

The criteria to determine the correct score on the GAF scale 
are found in the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  A score between 51 and 60 contemplates 
moderate symptoms which result in moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

A score between 41 and 50 contemplates serious symptoms which 
result in serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 
50 is defined as serious symptoms).  

A score from 31 to 40 contemplates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., a depressed man avoids 
friends, neglects family, and was unable to work).  

A score from 21 to 30 reflected serious impairment in 
communication or judgment or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  The GAF score is probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  


Analysis

Rating in Excess of 30 Percent from November 19, 1997 to 
October 31, 2000

For this period of time, while the record does not indicate 
that the veteran experienced impaired memory, impaired 
thinking, or panic attacks, he was found to suffer from 
typical PTSD symptoms, including flashbacks, intrusive 
thoughts, anxiety, difficulty sleeping, difficulty 
concentrating, and nightmares.  In addition, he had a history 
of increased angry outbursts, and social isolation.  

The veteran's GAF scores during this period of time ranged 
from 60 to 31.  However, in November 1998, at the moment of 
VA examination, the examiner commented that his industrial 
adaptability seemed fair which is indicative of serious 
impairment in social or occupational functioning.  
Furthermore, it was noted that his symptoms were chronic and 
likely to recur.  Based on these clinical assessments, and 
with consideration of 38 C.F.R. § 4.7, the Board finds that 
the veteran's PTSD resulted in occupational and social 
impairment with reduced reliability and productivity for this 
time period.  Hence, he met the criteria for a 50 percent 
rating from the date of his claim, November 19, 1997 to 
October 31, 2000.  See 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, 
Diagnostic Code 9411.  

The evidence for this time period does not show that the 
veteran suffered from deficiencies in most areas due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, or near-continuous 
panic or depression; a neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.  Although he has on occasion related that he 
had suicidal ideation, he did not have an active plan.  
Furthermore, his speech and thought processes were normal; 
his affect was appropriate, he had maintained attention to 
his personal appearance and hygiene; and he remained married.  

His GAF was reported to be 31 in 1999; however, the veteran 
was awarded a temporary total rating for this period of 
hospitalization.  Accordingly, the Board finds that the 
evidence does not support the assignment of a 70 percent 
rating for PTSD during this time period.  


Rating in Excess of 50 Percent from November 1, 2000

From November 1, 2000, the Board finds that the evidence 
demonstrates a clinical picture more consistent with the 
criteria for a 70 percent rating.  Just prior to this period 
and again in 2002, the veteran completed two additional in-
patient PTSD programs.  Despite medications and therapy, his 
symptoms continued to persist.  In June 2002, the veteran was 
admitted in an extremely symptomatic state, his short-term 
memory was impaired and it was noted that he was subject to 
episodes of perceptual distortion and cognitive disarray 
secondary to his symptoms.  

He continued to have difficulty with nightmares, flashbacks, 
and intrusive memories.  His anxiety, depression, and 
irritability continued to increase.  Although his GAF was 
reported to be 55 upon examination in August 2001, it was 31 
in October 2000 and 29 in 2002.  These assessments were made 
after observing the veteran clinically for more than a month.  
Accordingly, the Board concludes that a 70 percent rating is 
warranted from November 1, 2000.  See 38 C.F.R. §§ 3.102, 
4.7.  

Nevertheless, the record does not reflect that the veteran's 
symptoms result in total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, or grossly 
inappropriate behavior.  Specifically, these symptoms were 
not reported in any of the in-patient or outpatient medical 
records.  The veteran has remained married and reportedly had 
two close friends.  Hence, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
100 percent schedular rating.  See Alemany, supra.  


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted from November 19, 1997 to October 31, 2000, subject 
to the regulations governing the payment of monetary awards. 

Entitlement to a 70 percent rating for PTSD is granted from 
November 1, 2000, subject to the regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



